 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1206 
In the House of Representatives, U. S.,

April 13, 2010
 
RESOLUTION 
Resolution remembering the victims of the attack on the Alfred P. Murrah Federal Building in Oklahoma City, Oklahoma. 
 
 
Whereas, on April 19, 1995, at 9:02 a.m., a terrorist detonated a truck bomb at the Alfred P. Murrah Federal Building in Oklahoma City, Oklahoma; 
Whereas this was one of the worst terrorist attacks ever to occur on United States soil, taking the lives of 168 people and injuring more than 850 others, many of them United States Government employees who worked in the Alfred P. Murrah Federal Building; 
Whereas this cowardly act of domestic terrorism directly affected thousands of families and horrified millions of people across the State of Oklahoma and the United States; 
Whereas the people of Oklahoma and the United States responded to this tragedy through the remarkable efforts of local, State, and Federal law enforcement personnel, firefighters, search and rescue teams, public and private medical personnel, other emergency services personnel, and thousands of volunteers from the community who saved lives, assisted the injured and wounded, comforted the bereaved, and provided meals and support to those who came to Oklahoma City to offer assistance; 
Whereas this courageous response set what has come to be known as the Oklahoma Standard, which was later emulated by many Americans following the terrorist attacks of September 11, 2001; 
Whereas, following the 1995 attack, the people of Oklahoma and the United States pledged to build and maintain a permanent national memorial to remember those who were killed, those who survived, and those changed forever; 
Whereas this pledge was fulfilled by establishing the Oklahoma City National Memorial, which draws hundreds of thousands of visitors from around the world every year to the site of the attack; 
Whereas the inscription on the wall of the Oklahoma City National Memorial reads: We come here to remember those who were killed, those who survived, and those changed forever. May all who leave here know the impact of violence. May this memorial offer comfort, strength, peace, hope, and serenity.; 
Whereas the National Memorial Institute for the Prevention of Terrorism was established to educate the Nation’s emergency responders about preventing and mitigating the effects of terrorist attacks; 
Whereas the Alfred P. Murrah Federal Building has been replaced with a new, safe, secure, and functional Federal building in downtown Oklahoma City that houses many of the offices once housed in the Murrah Building, sending a message that the people and Government of the United States will not be cowed by terrorists; and 
Whereas the 15th anniversary of the terrorist bombing of the Alfred P. Murrah Federal Building is April 19, 2010: Now, therefore, be it  
 
That the House of Representatives— 
(1)joins with the people of the United States in sending best wishes and prayers to the families, friends, and neighbors of the 168 people killed in the terrorist bombing of the Alfred P. Murrah Federal Building in Oklahoma City, Oklahoma; and 
(2)sends its best wishes and prayers to those injured in the bombing and expresses gratitude to the thousands of first responders, rescue workers, medical personnel, and volunteers from the community and across the Nation who answered the call for help on the morning of the attack and in the days and weeks thereafter.  
 
Lorraine C. Miller,Clerk.
